DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belpaire et al.
Belpaire et al. disclose the claimed apparatus including a body in white member 30 comprising a sheet of metal (see paragraph [0023], line 4) having an inboard side and an outboard side with a reinforcing structure 22 molded on an inboard side and an energy 
Regarding claim 11, note that the outer wall (which is element unnumbered which mirrors inner wall 19 as shown in Figure 3) is considered to be “a body panel outer”, as broadly as recited, and the body in white member 30 is considered to be a “pillar body”, as broadly as recited, which is separated from an inner surface of the “body outer panel” by a gap which is filled by element 40 as shown in Figure 3.  Note that while the terms “body” and “pillar” have meanings within the context of a vehicle construction, no vehicle has been recited and the terms have been given their broadest reasonable interpretation accordingly.
Regarding claim 13, the “pillar body” 30 is a sheet of metal, as broadly as recited.
Regarding claim 14, note the straight ribs 28 shown on opposite sides of the “pillar body” 30 corresponding to both the rein forcing structure and the energy absorbing structure, as shown in Figure 2.

Regarding claim 19, the “pillar” 30 inherently includes an upper end and a lower end when positioned vertically within a pillar 14 and each of the reinforcing structure and energy absorbing structure are located on both the upper end and the lower end.  Also, each of the reinforcing structure and energy absorbing structure are ribbed structures including ribs 28 shown in Figure 2.
Regarding claim 20, the reinforcing structure and energy absorbing structure include straight ribs 28 as shown in Figure 2.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 2-10 is rejected under 35 U.S.C. 103 as being unpatentable over Belpaire et al. in view of Onishi et al.
Belpaire et al. disclose the claimed invention except for the body in white member 30 (reinforcing member) being a sheet metal stamping.
Onishi et al. disclose a vehicle pillar construction with a sheet metal stamped body in white reinforcing member 13. The sheet metal is a “monolithic blank” in that it is formed as a single continuous piece of sheet metal.  This feature relates to current claim 9.
It would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the body in white reinforcing member of Belpaire et al. by stamping a monolithic metal sheet as taught by Onishi et al. in order to permit formation of bends therein if desired.
Regarding claims 3-5, Belpaire et al., as modified, disclose the claimed apparatus including a body in white member 30 comprising a sheet of metal (see paragraph [0023], line 4) having an inboard side and an outboard side with a reinforcing structure 22 molded on an inboard side and an energy absorbing structure molded on the outboard side where the structure 22 is liquid plastic which is overmolded on and around the body in white member.  The reinforcing structure includes reinforcing members in the form of ribs 28 as shown in Figure 2.  These same rib construction 28 on the energy absorbing structure are considered to be energy absorbing members, as broadly as recited.  The ribs 
Regarding claim 6, the plurality of reinforcing members and the plurality of energy absorbing members are in the form of straight ribs 28 as shown in Figure 2.
Regarding claim 7, there are also flow holes 32 member 30 to allow plastic molding material to flow through the member 30 to reach the inboard and outboard sides and thereby be “overmolded” on the member 30.
Regarding claim 8, the member 30 may be oriented in a vertical manner within pillar 14 (see Figure 1) forming part of the pillar 14.
Regarding claim 10, the “pillar” 30 inherently includes an upper end and a lower end when positioned vertically within a pillar 14 and each of the reinforcing structure and energy absorbing structure are located on both the upper end and the lower end.  Also, each of the reinforcing structure and energy absorbing structure are ribbed structures including ribs 28 shown in Figure 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Lee et al. 2019/0016392 provides a definition of the term “body in white” in paragraph [003] thereof.  Such use of the term is referenced above in the rejection based upon 35 USC 102 based upon Belpaire et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
4/9/21